Parr, J., concurring: I agree with the result reached in this case. I write separately, however, to emphasize that nothing in the majority opinion should be understood to limit the sound discretion of the Court to reject an agreement between the parties where good cause is shown and the interests of justice require it. It is easy to imagine a situation, not here present, where an agreement between the parties may not be in the interests of justice. For instance, agreements that would abuse the process of this Court, that would usurp the Court’s control over its calendar, or that would be contrary to sound public policy should not be enforced. Adams v. Commissioner, 85 T.C. 359, 370-371 (1985). Chabot, Jacobs, and Laro, JJ., agree with this concurring opinion.